DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5, 6, 8-11, 13, 14, and 16-20 are rejected under § 102(a)(1) as being anticipated by US Pub. No. 2012/010627 to Lert (Lert).  In regards to claim 1, Lert discloses an order processing work cell system (22), comprising: 
a first workstation (24A) having locations (32A, 34SI) for staging two or more first origin containers and one or more first destination containers (see ¶¶ [0064-0065] for describing a first workstation having locations for receiving product totes and locations for receiving order totes); and 
a second workstation (24B) having locations (32B, 34SO) for staging two or more second origin containers and one or more second destination containers (see 
wherein the first workstation is near to the second workstation such that a single operator can operate both the first workstation and the second workstation (see Fig. 6; ¶ [0064-0065] for describing a plurality of order fulfillment cells, each one comprising one or more workstations capable of being operated by a single operator). 

In regards to claim 3, Lert further discloses that that the system further comprises one or more conveyor systems (32) that move the two or more first origin containers into and out of the locations of the first workstation. See ¶ [0064] (describing a product tote conveyor for conveying product totes from the storage area to one of the workstations of an order fulfillment cells).

In regards to claim 5, Lert further discloses that the first workstation and the second workstation are configured equivalently to each other. See Fig. 6 (depicting first and second workstations as mirror reflections of the other one).

In regards to claim 6, Lert further discloses that the first workstation and the second workstation are configured differently from each other. See ¶ [0062] (stating that the configuration of the order fulfillment cells and the workstations therein may have any suitable configuration).

In regards to claim 8, Lert further discloses that the two or more first origin containers comprises five or more first origin containers. See ¶¶ [0062-0064] (describing product tote stations for receiving product totes from the product tote conveyor, the product tote stations having any suitable configuration for maximizing throughput while filling orders).

In regards to claim 9, Lert further discloses that the one or more first destination containers comprises two or more first destination containers. See ¶ [0065] (describing order tote stations for receiving order totes from an order tote conveyor).

Claim 10 is rejected under § 102(a)(1) as being anticipated by Lert.  In regards to claim 10, Lert discloses an order processing method, comprising: 
conveying, to a first workstation of an order processing work cell, two or more first origin containers, the two or more first origin containers carrying sellable items called for by a first customer order (see ¶ [0073] for conveying desired product totes to order fulfillment cells in response to a specific customer order);
conveying, to the first workstation of the order processing work cell, a first destination container (see ¶ [0073] for conveying desired order totes to order fulfillment cells in response to a specific customer order); 
transferring one or more of the sellable items from the two or more first origin containers to the first destination container in accordance with the first customer order (see ¶ [0073] for picking items from product totes and placing the items in corresponding order totes for filling a customer order); 
conveying, to a second workstation of the order processing work cell, two or more second origin containers, the two or more second origin containers carrying sellable items called for by a second customer order, wherein the first workstation is near to the second workstation such that a single operator can operate both the first workstation and the second workstation (see 
conveying, to the second workstation of the order processing work cell, a second destination container (see ¶ [0073] for conveying desired order totes to order fulfillment cells in response to a specific customer order); and 
transferring one or more of the sellable items from the two or more second origin containers to the second destination container in accordance with the second customer order (see ¶ [0073] for picking items from product totes and placing the items in corresponding order totes for fulfilling a customer order at the second workstation). 

In regards to claim 11, Lert further discloses that the single operator performs both of the transferring steps of the method. See ¶ [0090] (describing an operator station where an operator picks items from product containers and places the items in order containers for different customer orders).

In regards to claim 13, Lert further discloses that the conveying steps of the method are performed by one or more conveyors. See ¶¶ [0063-0064] (providing a product tote conveyor and an order tote conveyor for conveying product totes and order totes to order fulfillment cells for filling customer orders). 

In regards to claim 14, Lert further discloses that the transferring steps are performed by the single operator and the single operator is a human worker. See ¶¶ [0067], [0090] (describing an operator station where an operator resides to pick and place items into order totes).

In regards to claim 16, Lert further discloses that the two or more second origin containers and the second destination container are all conveyed to the second workstation during the transferring the one or more of the sellable items from the two or more first origin containers to the first destination See ¶ [0064] (stopping product totes at desired stations while other portions of the product tote conveyor continuously move other product totes to their respective desired stations).

In regards to claim 17, Lert further discloses that (i) after the transferring the one or more of the sellable items from the two or more first origin containers to the first destination container in accordance with the first customer order, and (ii) during the transferring the one or more of the sellable items from the two or more second origin containers to the second destination container in accordance with the second customer order, the two or more first origin containers and the first destination container are all conveyed away from the first workstation. See ¶ [0067] (removing product totes and order totes from a workstation so that a new set of product and order totes can arrive at the workstation once each of the desired items from the product totes have been transferred into their corresponding order totes).

In regards to claim 18, Lert further discloses that the method further comprises after conveying the two or more first origin containers and the first destination container away from the first workstation, and during the transferring the one or more of the sellable items from the two or more second origin containers to the second destination container in accordance with the second customer order, conveying to the first workstation, two or more third origin containers, the two or more third origin containers carrying sellable items called for by a third customer order. See ¶ [0067] (conveying a new set of product and order totes to the workstation once each of the desired items from the product totes have been transferred into their corresponding order totes and taken away). 

In regards to claim 19, Lert further discloses that the method further comprises during the conveying the two or more third origin containers, also conveying a third destination container to the first workstation. See ¶ [0067] (conveying a new set of product and order totes to the workstation once each of the desired items from the product totes have been transferred into their corresponding order totes and taken away).

In regards to claim 20, Lert further discloses that the method further comprises after the transferring the one or more of the sellable items from the two or more second origin containers to the second destination container in accordance with the second customer order, transferring one or more of the sellable items called for by the third customer order from the two or more third origin containers to the third destination container. See ¶ [0067] (removing product totes and order totes from a workstation so that a new set of product and order totes can arrive at the workstation once each of the desired items from the product totes have been transferred into their corresponding order totes).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 12, and 15 are rejected under § 103 as being obvious over Lert, supra, as applied to claims 1, 1, 10, and 10, in view of US Pub. No. 2014/0178161 to Moosburger et al. (Moosburger).  In regards to claims 2 and 15, Lert discloses all limitations of the claimed invention but for the single operator comprising a picking robot, and the system further comprises the picking robot. 
Although Lert does not explicitly disclose these limitations, such features are found in the prior art.  In fact, Moosburger teaches an order fulfillment system wherein the single operator comprises a picking robot (R), and the system further comprises the picking robot. See ¶ [0044] (describing order fulfillment workstations, each one equipped with a picking robot for transferring items from source containers into order containers). 
Thus, it would have been obvious to modify the workstations of Lert with the picking robots of Moosburger in order to further automate pick and place operations.

In regards to claims 4 and 12, Moosburger further discloses that the system further comprises one or more mobile robots (60) that move the two or more first origin containers into and out of the locations of the first workstation. See ¶ [0056] (supplying source containers to workstations via automated guided vehicles).

Claim 7 is rejected under § 103 as being obvious over Lert, supra, as applied to claim 1, in view of US Pub. No. 2019/0359424 to Avraham (Avraham).  In regards to claim 7, Lert discloses all limitations of the claimed invention but for the single operator comprising a tele-operated picking system, and the system further comprises the tele-operated picking system. 
Although Lert does not explicitly disclose these limitations, such features are found in the prior art.  In fact, Avraham teaches an order fulfillment system wherein the single operator comprises a tele-operated picking system (130), and the system further comprises the tele-operated picking system. See
Thus, it would have been obvious to modify the workstations of Lert with the remote-controlled picking robots of Avraham in order to enable a human operators located at remote sites to control the picking operations of items unamenable to autonomous control.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE LOGAN whose telephone number is 571.270.7769.  The examiner can normally be reached on M-F, 9-5p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD, can be reached at 571.272.6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KYLE O LOGAN/Primary Examiner, Art Unit 3651